Citation Nr: 1714041	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 4, 2004, and from November 3, 2006, to June 8, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1973 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board most recently remanded the case for further development in December 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS), and Virtual VA.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, for the period prior to March 4, 2004, and from November 3, 2006, to June 8, 2007, the Veteran's service-connected tuberculosis rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU based on a single disability was met prior to March 4, 2004, and from November 3, 2006, to June 8, 2007.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.34, 4.16(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination as to this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Moreover, the Board notes that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).  Id.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Id. at 293-94.

As discussed below, the Board finds that that the Veteran is unemployable due to his service-connected pulmonary tuberculosis for the entire period on appeal.

Here, the Veteran's service-connected pulmonary tuberculosis is rated at 60 percent effective June 23, 2000, and is rated at 100 percent effective August 24, 2012.  Thus, the Veteran meets the schedular requirement for TDIU.  

The Veteran has asserted that he was unable to obtain work because of his tuberculosis.  See September 2009 VA Form 9 December 1999 VA Form 21-8940; March 2006 VA Form 21-8940.  Moreover, the Veteran's wife and daughter provided a statement to support the Veteran's contention that his service-connected pulmonary tuberculosis negatively impacts his ability to obtain gainful employment.  In that regard, the wife and daughter stated that they witnessed him try to obtain gainful employment since 1998, but was not given a chance because of his lung problem.  See July 2007 statement.  Furthermore, the Veteran provided a statement from a potential employer that stated the Veteran could not be considered for employment due to the unsatisfactory results of his physical examination.  See August 1999 medical record.

Notably, in a January 2013 rating decision, the RO found that the Veteran's service-connected pulmonary tuberculosis was shown to impede his ability to obtain/retain employment.  

In reviewing the evidence of record prior to March 4, 2004, and from November 3, 2006 to June 8, 2007, the record reflects that the Veteran had significant work-related limitations due to his service-connected pulmonary tuberculosis.  Notably, during the entire appeal period, the Veteran has been unemployed.  The Board notes that, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the Board finds that given the Veteran's consistent statements, the statements from the Veteran's wife and daughter, and the notation from the RO discussed above, the evidence is at least in equipoise as to whether the Veteran could obtain and engage in substantial gainful employment prior to March 4, 2004, and from November 3, 2006 to June 8, 2007.  Importantly, there is no indication of record that the Veteran was employed or employable during the appeal period.

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Thus, as a preponderance of the evidence suggests that the Veteran is unable to secure or follow substantially gainful employment, the Board finds that the Veteran is entitled to TDIU for his service-connected pulmonary tuberculosis throughout the entire period on appeal.


	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to TDIU for the period prior to March 4, 2004, and from November 3, 2006 to June 8, 2007, is granted



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


